          Case 1-19-01063-nhl      Doc 1     Filed 05/07/19     Entered 05/07/19 22:56:12




COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
(212) 752-9000 Telephone
(212) 752-8393 Facsimile
David M. Bass, Esq.
dbass@coleschotz.com

Pro Se

                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NEW YORK


 In re:

 MOSHE SAPIR,                                       Chapter 7

                    Debtor.                         Case No. 19-40672 (NHL)

 COLE SCHOTZ, P.C.,                                 Adv. Proc. No. 19-________________(NHL)
                    Plaintiff,

                    v.

 MOSHE SAPIR,

                    Defendant.


               COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBT

          Cole Schotz P.C., pro se (“Cole Schotz”), as and for its complaint declaring the debt

    owed by Moshe Sapir (“Sapir” or the “Debtor”) to Cole Schotz to be non-dischargeable

    pursuant to 11 U.S.C. § 523(a)(2)(A), respectfully states as follows:

                                  JURISDICTION AND VENUE

          1.      This complaint initiates an adversary proceeding as contemplated by Federal

Rules of Bankruptcy Procedure 7001(1) and 7001(6). This proceeding is a “core” proceeding

pursuant to 28 U.S.C. § 157(b)(2)(I).



40000/0309-17298045v1
May 7, 2019
         Case 1-19-01063-nhl        Doc 1     Filed 05/07/19      Entered 05/07/19 22:56:12




          2.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

1334 and 11 U.S.C. § 523.

          3.      Venue is proper pursuant to 28 U.S.C. § 1409.

                                    FACTUAL ALLEGATIONS

          4.      Between February 2017 and until relieved as counsel in November 2018, Cole

Schotz represented Sapir, providing legal services to, and at the request of, Sapir, including with

respect to matters brought against Sapir by Signature Financial LLC (“Signature”) following

Signature’s entry of the judgment in Illinois against Sapir.

          5.      At the time Cole Schotz was relieved as counsel, Sapir owed Cole Schotz

$135,336.04 for legal services performed by Cole Schotz on Sapir’s behalf, but not paid for by

Sapir.

          6.      On December 14, 2018, prior to Sapir’s bankruptcy filing, Cole Schotz

commenced an action against Sapir in the New York Supreme Court, New York County (Index #

161721/2018).

          7.      Prior to the responding to the complaint in that action, Sapir filed his voluntary

petition for relief under chapter 7 of the Bankruptcy Code on February 1, 2019 (the “Petition

Date”).

          8.      As a result Cole Schotz’s action against Sapir was stayed pursuant to the section

362(a) of the Bankruptcy Code.

                                        CLAIM FOR RELIEF
                                        (11 U.S.C. § 523(a)(2))

          9.      Cole Schotz incorporates by reference each and every paragraph of this

Complaint as fully set forth herein.




                                                    2
40000/0309-17298045v1
May 7, 2019
        Case 1-19-01063-nhl         Doc 1    Filed 05/07/19     Entered 05/07/19 22:56:12




          10.     During the course of Cole Schotz’s representation of Sapir prior to the Petition

Date, Signature sought and obtained, on an ex parte basis, in the Supreme Court of the State of

New York, County of New York (Index No. 654135/2018) (the “New York County Fraudulent

Transfer Action”), a temporary restraining order against Sapir, “his agents, servants, family

members (including, but not limited to, Enad Sapir and/or Elad Sapir), employees, and attorneys

and any and all others acting on his behalf or in connection with him.”

          11.     That temporary restraining order enjoined Sapir and those other referenced

individuals from “removing, moving, using, transferring, destroying, damaging, selling,

pledging, assigning, permitting to become subject to a security interest or lien, auctioning, or

otherwise disposing of assets in which [Sapir] has an interest, including, without limitation, the

Real Property [located at 330 East 75th Street, Unit 14C, New York, NY, which Sapir had

previously owned and transferred to his son Elad], and or any other real or personal property that

has or may be fraudulently conveyed.”

          12.     The New York County Fraudulent Transfer Action was a newly commenced

action, and not among the matters covered by Cole Schotz’s then-existing engagement.

          13.     Sapir sought to have Cole Schotz represent him in the New York County

Fraudulent Transfer Action but he lacked the means to meet the retainer requirements of Cole

Schotz.

          14.     To address his commitment to fund the fees, Sapir committed to Cole Schotz that

if the temporary restraining order was vacated, he and his son would agree to seek to obtain a

mortgage on condominium located at 330 East 75th Street, Unit 14C, New York, NY, which

Sapir had previously owned and transferred to his son Elad, to fund Cole Schotz’s fees and

retainer.


                                                   3
40000/0309-17298045v1
May 7, 2019
        Case 1-19-01063-nhl         Doc 1    Filed 05/07/19     Entered 05/07/19 22:56:12




         15.      On the basis of that commitment, Cole Schotz appeared in the New York County

Fraudulent Transfer Action and with considerable effort opposed the relief sought by Signature.

         16.      Within hours of Cole Schotz’s opposition filing, and solely on the basis of the

arguments made by Cole Schotz within the opposition papers, Justice Jennifer G. Schecther, sua

sponte, vacated the temporary restraining order and scheduled oral argument on Signature’s

petition.

         17.      Immediately thereafter, Sapir reiterated his commitment to Cole Schotz to obtain

the mortgage to help satisfy the fees and fund a retainer. As a result, Cole Schotz continued to

perform services for Sapir, including in connection with the New York County Fraudulent

Transfer Action.

         18.      Cole Schotz, at Sapir’s request, even provided names of potential lenders to Sapir.

         19.      Sapir continued to assure Cole Schotz that he would seek to obtain the mortgage

and in reliance therewith, Cole Schotz continued to extend services to Sapir and incur fees in

doing so.

         20.      Apparently, Sapir never intended to honor his commitment.

         21.      Ultimately, after Cole Schotz had obtained a vacatur of the temporary restraining

order, and after Signature voluntarily withdrew the New York County Fraudulent Transfer

Action in the evening prior to the return date set by Justice Schechter rather than proceed before

that Court, Sapir told Cole Schotz for the first time that he and his son would not seek a

mortgage.

         22.      Following that revelation, Cole Schotz sought to withdraw in each matter in

which it had appeared for Sapir.




                                                   4
40000/0309-17298045v1
May 7, 2019
        Case 1-19-01063-nhl         Doc 1     Filed 05/07/19     Entered 05/07/19 22:56:12




         23.      However, before that revelation, and in express reliance on Sapir’s

representations, which turned out to be false, Cole Schotz incurred fees and suffered damages,

since those fees remained unpaid.

         24.      Sapir obtained the services of Cole Schotz by false pretenses, a false

representation, or actual fraud.

         25.      Sapir intended to and actually did cause injury and damage to Cole Schotz.

         26.      As a result, the fees and expenses incurred by Cole Schotz following Sapir’s

commitment to obtain the mortgage are non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A).

    WHEREFORE, Cole Schotz requests the entry of a judgment against the Debtor as follows:

                  a.     Declaring all amounts owed to Cole Schotz from Debtor from and after

the commencement of the New York County Fraudulent Transfer Action non-dischargeable

pursuant to 11 U.S.C. § 523(a)(2); and

                  b.     Awarding Cole Schotz such other and further relief as the Court deems

appropriate.

DATED:            New York, New York
                  May 7, 2019                       Respectfully submitted,

                                                    COLE SCHOTZ P.C.

                                                    By:    /s/ David M. Bass
                                                           David M. Bass
                                                    1325 Avenue of the Americas, 19th Floor
                                                    New York, New York 10019
                                                    (212) 752-9000 Telephone
                                                    (212) 752-8393 Facsimile
                                                    dbass@coleschotz.com

                                                    Pro Se




                                                   5
40000/0309-17298045v1
May 7, 2019
